Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4 – 6, 10 – 13, 15, 16, 18, and 19 are amended. 

Claims 1 – 20 are pending. 

Response to Amendment
The rejection of claims 1 – 20, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 02/05/2021, with respect to the rejection of claims 1, 2, 8, 9, and 15, 35 U.S.C. 102(a)(1), have been fully considered and are persuasive.  The rejection of claims 1, 2, 8, 9, and 15, 35 U.S.C. 102(a)(1), has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Claim 1
a processing device, operatively coupled with the memory component, to: 

determine a plurality of center error counts for a plurality of logical page types of the memory component, wherein a first center error count of the plurality of center error counts is indicative of a number of bit errors for a first logical page type of the plurality of logical page types, and wherein a second center error count of the plurality of center error counts is indicative of a number of bit errors for a second logical page type of the plurality of logical page types;

determine a modified page margin based on a current page margin corresponding to the first logical page type, wherein the current page margin corresponding to the first logical page type is indicative of a ratio of the first center error count to the second center error count, and wherein the modified page margin is indicative of an additional ratio of a modified first center error count to the second center error count; and adjust the current page margin corresponding to the first logical page type in accordance with the modified page margin.

the processing device is to: modify the first center error count using a first scale factor associated with the first logical page type to generate the modified first center error count; and 

determine the modified page margin for the first logical page type using the additional ratio of the modified first center error count to the second center error count.
Claim 3
perform a programing target (PT) operation on a memory cell of the memory component to adjust one or more program verify (PV) targets associated with programming distributions of the memory cell in accordance with the modified page margin.
Claim 5
perform a programing target (PT) operation on a memory cell of the memory component to adjust one or more program verify (PV) targets associated with programming distributions of the memory cell to converge the modified first center error count and the second center error count to approach a convergence value.
Claim 6
determine a first adjustment amount of a first PV target and a second adjustment amount of a second PV target that converges at of the modified first center error count 

adjust the first PV target by the first adjustment amount; and 

adjust the second PV target by the second adjustment amount.
Claim 7
perform a continuous read level calibration (cRLC) operation on the memory component to calibrate read level thresholds between programming distributions of a memory cell of the memory component; and 

determine the plurality of center error counts by preforming one or more read operations at the memory component.
Claim 10
a processing device, operatively coupled with the memory component, to: 

receive a first center error count associated with a first logical page type of the memory component and a second center error count associated with a second logical page type of the memory component; 

generate a modified page margin based on a current page margin associated with the first logical page type by modifying the first center error count by a first scale factor associated with the first logical page type, wherein 

adjust one or more program verify (PV) targets associated with programming distributions of the memory component in accordance with the modified page margin.
Claim 11
modify the first center error count using the first scale factor associated with the first logical page type; and determine the modified page margin associated with the first logical page type using the additional ratio of the modified first center error count to the second center error count.
Claim 12
adjust the one or more PV targets associated with the programming distributions of the memory component to converge the modified first center error count and the second center error count to approach a convergence value.
Claim 13
determine a first adjustment amount of a first PV target and a second adjustment amount of a second PV target that converges at of the modified first center error count and the second center error count to approach the convergence value; 

adjust the first PV target by the first adjustment amount; and 

adjust the second PV target by the second adjustment amount.
Claim 14
perform a continuous read level calibration (cRLC) operation on the memory component to calibrate read level thresholds between programming distributions of a memory cell of the memory component; and determine the first center error count associated with the first logical page type of the memory component and the second center error count associated with the second logical page type of the memory component by preforming one or more read operations at the memory component.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a system and a method.

The claimed invention, regarding claim 1 as representative, recites features such as: a memory component; and a processing device, operatively coupled with the memory component, to: determine a plurality of center error counts for a plurality of logical page types of the memory component,

The prior art of record (Gorobets et al., U.S. Publication 2016/0179406, Van Huben et al., et al. U.S. Patent 9,142,272, and Koudeleet al. U.S. Patent 10,140,040, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111